    
 

WE a SON SN at SLR AR Nm .
os mers

Case 1:16-cr-00168-GBD Document 54 Filed 11/23/20 Page 1of1

 

a

Apa PPE prey aAY pap p wis
TPROB 220 TR Sea PILED} DOCKET NUMBER (Tran. Court)

16CR168-1

 

ro oF Roa NSFER OF JURISDICTION

DOCKET NUMBER (Rec. Court)

 

 

 

NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE: DISTRICT

Michael Marrero SOUTHERN DISTRICT OF NEW YORK

 

NAME OF SENTENCING JUDGE

George B. Daniels

 

DATES OF PROBATION/SUPERVISED FROM TO
RELEASE, 4/1/2020 3/31/2025

 

 

 

 

OFFENSE

Conspiracy to Distribute and Possess with Intent to Distribute Cocaine. — in violation of 21 USC 846, a Class
B Felony

 

PART 1 - ORDER TRANSFERRING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE "SOUTHERN DISTRICT OF NEW YORK"

 

 

IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
releasee named above be transferred with the records of the Court to the United States District Court for the District of
New Jersey upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the period
of probation or supervised release may be changed by the District Court to which this transfer is made without further

inquiry of this Court.*

NOV 2 3 2020 ate. b Dork

 

 

 

 

Date ‘Ustad StatesMlistrict Judge

*This sentence may be deleted in the discretion of the transferring Court.

 

PART 2 - ORDER ACCEPTING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE “DISTRICT OF NEW JERSEY”

 

 

IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
and assumed by this Court from and after the entry of this order.

 

Effective Date United States District Judge

 

 

 

 

 
